UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4612


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS NEAL MCMILLAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00115-CCE-1)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Michael King, Salisbury, North Carolina, for Appellant. Meredith Christine
Ruggles, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Neal McMillan appeals the district court’s judgment revoking his

supervised release and sentencing him to 18 months’ imprisonment plus an additional 30

days for contempt of court. McMillan’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning the reasonableness of McMillan’s revocation sentence. McMillan was

notified of his right to file a pro se supplemental brief but has not done so. The Government

has declined to file a brief. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”   United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). Only if the sentence is procedurally or

substantively unreasonable must we determine whether it is plainly so. United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

       A revocation sentence is procedurally reasonable when the district court considers

the policy statements in Chapter Seven of the Sentencing Guidelines and the applicable 18

U.S.C. § 3553(a) (2018) factors and adequately explains the sentence imposed. Slappy,
872 F.3d at 207; see 18 U.S.C. § 3583(e) (2018) (listing relevant factors). A revocation

sentence is substantively reasonable if the court states a proper basis for concluding that

                                             2
the defendant should receive the sentence imposed, up to the statutory maximum. Slappy,
872 F.3d at 206. “A sentence within the policy statement range is presumed reasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator.” U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b) (2015). “A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing a post-conviction

sentence, but it still must provide a statement of reasons for the sentence imposed.”

Thompson, 595 F.3d at 547 (internal quotation marks omitted). The court “must address

the parties’ nonfrivolous arguments in favor of a particular sentence, and if the court rejects

those arguments, it must explain why in a detailed-enough manner that [we] can

meaningfully consider the procedural reasonableness of the revocation sentence imposed.”

Slappy, 872 F.3d at 208. An explanation is sufficient if we can determine “that the

sentencing court considered the applicable sentencing factors with regard to the particular

defendant before it and also considered any potentially meritorious arguments raised by

the parties with regard to sentencing.” United States v. Gibbs, 897 F.3d 199, 204 (4th Cir.

2018) (alterations and internal quotation marks omitted).

       We find no unreasonableness, plain or otherwise, in McMillan’s sentence. The

district court properly calculated McMillan’s policy statement range and sentenced him at

the bottom of that range. While the court provided only a limited explanation for the

                                              3
sentence it imposed, its statements evidence its reasoned basis for rejecting McMillan’s

arguments for a sentence that would include no active term of imprisonment. The court’s

responses to McMillan’s arguments in mitigation—noting his positive drug tests and his

blaming others for his failure to cooperatively participate in substance abuse and mental

health treatment programs—reveal its proper emphasis on McMillan’s breach of the court’s

trust and enable us to “meaningfully consider the procedural reasonableness of the

revocation sentence imposed.”     Slappy, 872 F.3d at 208. Finally, we conclude that

McMillan fails to rebut the presumption of substantive reasonableness accorded his

sentence. See Padgett, 788 F.3d at 373.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform McMillan, in writing, of the right to petition the

Supreme Court of the United States for further review. If McMillan requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on McMillan. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            4